                         UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT


REY GARCIA,                                :
     Plaintiff,                            :
                                           :
      v.                                   :   Case No. 3:19cv1484(VLB)
                                           :
DR. ILONA FIGURA, ET AL.,                  :
      Defendants.                          :


                                RULING AND ORDER

      Plaintiff, Rey Garcia, is an inmate incarcerated at MacDougall-Walker

Correctional Institution. He has filed a civil rights action against Dr. Ilona Figura

and Nurses Gina Burns and Rose Walker.

      On September 20, 2019, Plaintiff sought leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915. On October 7, 2019, the Court denied Plaintiff’s

motion because he asserted that he had received $1,200.00 from his family during

the twelve-month period prior to filing this action and that his inmate account

statement reflected that during the six-month period prior to filing this action, he

had received regular deposits from his family totaling $1,155.00 and that his

account balance as of September 18, 2019 was $441.71. See Ruling, Dkt. No. 6.

The Court concluded that Plaintiff would not have to forgo life’s necessities if he

paid the $400.00 filing fee and directed Plaintiff to submit the filing fee within

twenty days.
      Plaintiff has filed a motion for reconsideration of the Court’s order denying

his motion to proceed in forma pauperis and requiring him to pay the full filing fee

and a new motion to proceed in forma pauperis. For the reasons set forth below,

the motion for reconsideration is denied and the motion to proceed in forma

pauperis is denied without prejudice.

      Plaintiff contends that he cannot pay the full $400.00 filing fee because his

inmate account balance as of October 9, 2019 was $281.01. See Mot. Recon., Dkt.

No. 8, at 2. He asks the court to reconsider requiring him to pay the full $400.00

filing fee and to permit him to initially pay $250.00 and to pay the remaining

$150.00 when more funds become available to him.

      The Clerk is not able to accept a partial payment of the filing fee when the

Court has ordered that the filing fee be paid in full. Thus, although Plaintiff

submitted a check in the amount of $250.00 on October 22, 2019, the Clerk

returned the check to Plaintiff on October 28, 2019, three business days after

receiving it, because the remainder of the filing fee had not been received in the

Clerk’s Office as of that date. See Docket Entry dated October 28, 2019.

Accordingly, the motion for reconsideration seeking permission to submit a

partial payment towards the full filing fee is denied.

      The motion to proceed in forma pauperis that Plaintiff submitted in support

of the motion for reconsideration reflects that as of October 9, 2019, Plaintiff

continued to receive deposits to his account of approximately $100.00 from his

family. See Motion IFP, Dkt. No. 7, at 4, 8. Plaintiff does not allege that choosing
                                           2
to save his money towards payment of the filing fee rather than spending it on

items from the commissary would require him to forgo life’s necessities.

Accordingly, the new motion to proceed in forma pauperis is denied. The Court

will permit Plaintiff one more opportunity to submit the full $400.00 filing fee to

the Clerk.

                                       Conclusion

      The Motion for Reconsideration, [Dkt. No. 8], of the Court’s Order denying

him leave to proceed in forma pauperis and directing him to submit the $400.00

filing fee is DENIED. Plaintiff’s Motion for Leave to Proceed In Forma Pauperis,

[Dkt. No. 7], is DENIED.

      The Court will permit Plaintiff thirty (30) days to deliver in person or by mail

the filing fee in the amount of $400.00 (cash or bank check made payable to the

Clerk of Court) to the Clerk’s Office, 450 Main Street, Hartford, Connecticut,

06103. During this thirty-day period, the case will be held in abeyance. The Court

will dismiss the action if Plaintiff fails to deliver the $400.00 filing fee within the

time specified.

      SO ORDERED at Hartford, Connecticut this 24th day of February, 2020.

                                         __________/s/_____________
                                         Vanessa L. Bryant
                                         United States District Judge




                                            3
